FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                        August 16, 2017
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 17-2097
                                                (D.C. No. 1:15-CR-04529-WJ-1)
RUBEN PACHECO-SOTO,                                        (D. N.M.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, EBEL, and McHUGH, Circuit Judges.
                  _________________________________

      After entering into a plea agreement that included an appeal waiver, Ruben

Pacheco-Soto pleaded guilty to drug and weapons offenses. He was sentenced to

90 months’ imprisonment. Despite the waiver, Pacheco-Soto filed a notice of appeal

to challenge the sentence. The government has moved to enforce the appeal waiver.

In response to the motion, Pacheco-Soto’s counsel states: “After speaking with

counsel, Mr. Pacheco-Soto agrees with the government that the appellate waiver

should be enforced and this appeal should be dismissed.” Resp. at 3.


      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
We grant the motion to enforce the appeal waiver and dismiss the appeal.


                                   Entered for the Court
                                   Per Curiam




                                   2